Citation Nr: 1144223	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1965 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2006, the RO denied the Veteran's claim for a nonservice-connected pension.  The Veteran perfected an appeal regarding that issue in 2008.  A decision on that issue will be issued separately under a different docket number than the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

The Board finds that the July 2009 VA audiological examination is inadequate.  The examiner provided an opinion that tinnitus and bilateral hearing loss were not due to service because the service discharge examination noted normal hearing and the service treatment records did not contain a complaint of tinnitus.  This opinion thus does not address whether the Veteran's hearing loss and/or tinnitus was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service); 38 C.F.R. § 3.303(d) (2011) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).

Additionally, the July 2009 VA examiner did not address an August 2008 VA medical record, in which a VA examiner stated that it was as likely as not that a portion of the hearing loss and subjective tinnitus could have been caused by the noise exposure during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board notes that the August 2008 VA medical opinion is not sufficient upon which to grant service connection because it is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide medical nexus evidence).  Moreover, in a September 2009 notice of disagreement, the Veteran cited an article, "Noise and Military Service:  Implications for Hearing Loss and Tinnitus", in support of his claim.  If possible, the AMC must obtain and provide that article to the VA examiner for review.  Accordingly, a new examination and opinion by a VA examiner is warranted.

The Board finds that the July 2009 VA joints examination was also inadequate.  The VA examiner provided an opinion that the low back disorder was not the result of the right knee condition because there was no medical evidence to suggest the knee arthritis would contribute substantially to lumbar degeneration, and that this was more consistent with age and activity-related changes.  But it is not clear if this opinion addresses aggravation or causation or both theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (noting that secondary service connection may be granted where a service-connected disability caused or aggravated another disability).  

Additionally, the Veteran submitted a positive September 2009 private medical opinion.  The examiner stated that the Veteran had multiple traumatic incidences throughout his time in Vietnam, had a history of lumbar spine degenerative osteoarthritis, and had been treated at the VA hospital for a long time.  The examiner opined that it was quite possible that the right knee condition was a contributing factor to the spinal disorder.  The Board notes that this opinion is not sufficient upon which to grant service connection as it is unclear if the examiner reviewed relevant medical records and the conclusion is speculative.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Bloom, 12 Vet. App. at 186-87.  Furthermore, because the July 2009 VA medical opinion was provided prior to the private opinion being associated with the claims file, it is no longer rendered upon a review of all of the relevant medical evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Accordingly, a new examination and opinion is warranted.

Last, while on remand, the AMC should attempt to obtain current VA medical records and any VA medical records dated prior to October 2005.  In a September 2009 private medical opinion, the examiner stated that the Veteran had been treated for his lumbar spine degenerative osteoarthritis for quite a long time.  But an October 2005 VA record noted that the Veteran was establishing treatment.  Additionally, the most recent VA treatment record is dated in August 2009.  Accordingly, on remand, the AMC should attempt to obtain additional VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Specifically request all treatment records dated prior to October 2005 and after August 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Attempt to obtain a copy of the article, "Noise and Military Service:  Implications for Hearing Loss and Tinnitus."  Document for the claims file all attempts made to locate this article, including any contact made with the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran information regarding the onset of his hearing loss and tinnitus.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely than not (50 percent or greater probability) that the hearing loss and tinnitus were caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's year-long service in Vietnam as a missile crewman or launcher crewman in an artillery unit; the August 2008 and July 2009 medical opinions; and any lay statements the Veteran provides during the examination.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's low back disorder is at least as likely than not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee disorder caused or aggravated the low back disorder.  The examiner must specifically address the July 2009 VA examination and the September 2009 private medical opinion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


